Exhibit 10.1


EXECUTION VERSION
 
 
UTi Worldwide Inc.
9 Columbus Centre, Pelican Drive
Road Town, Tortola
British Virgin Islands


April 22, 2013


P2 Capital Partners, LLC
590 Madison Avenue, 25th Floor
New York, NY 10022


Letter Agreement


P2 Capital Partners, LLC (“P2 Capital”) and UTi Worldwide Inc. (“UTi”) have been
discussing terms under which Josh Paulson, an executive with P2 Capital (the
“Candidate”), would be appointed to the Board of Directors (the “Board”) of UTi.


In accordance with our recent discussions, this letter agreement sets forth
certain understandings among the parties in connection with the appointment of
the Candidate to the Board.


In connection with the foregoing, the parties agree as follows:


1.   UTi agrees that:


a.   at a Board meeting in April 2013, subject to satisfactory completion of a
director questionnaire and standard background check, the Board will appoint the
Candidate as a class “C” director of UTi, with a term expiring in June 2015;


b.   UTi agrees that following the appointment of the Candidate to the Board,
the Board will, no later than the June 2013 meeting of the Board and upon the
Candidate’s request, consider the appointment of the Candidate to one or more
committees of the Board, such as the Risk Committee and the Compensation
Committee; and


c.   it will enter into a registration rights agreement with P2 Capital pursuant
to which UTi will agree that, subject to customary limitations with respect to
blackout periods and, in the case of clause (ii) below, cutbacks, P2 Capital
shall have the right to require UTi (i) to register the resale by P2 Capital of
Registrable Securities under the Securities Act by means of a Shelf Registration
Statement, provided that P2 Capital shall not be permitted to request UTi to
file or cause to be effective more than two Shelf Registration Statements  (but
this shall not limit the number of brokerage-type takedowns off any Shelf
Registration Statement) and, provided further, that UTi shall not be required to
participate in any underwritten offering, undertake any marketing efforts or
otherwise cooperate in connection with the offer and sale of the Registrable
Securities other than the filing of the applicable Shelf Registration Statement
and other administrative matters incidental thereto; and (ii) to use
commercially reasonable efforts to include the Registrable Securities in any
registration of its ordinary shares under the Securities Act (subject to
customary exclusions) either for its own account or for the account of any of
its shareholders.  This registration rights agreement will contain other
customary terms not inconsistent with the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 

 
d.   If, prior to the expiration of the Candidate’s initial term, the Candidate
is unable to serve as a director on behalf of P2 Capital, resigns as a director
of UTi or is removed as a director of UTi (other than as a result of Section
2(a) below), P2 Capital shall have the ability to recommend a substitute person,
who shall be the managing member of P2 Capital or a partner of P2 Capital or one
of its affiliates, to fill the resulting vacancy, subject to the approval of the
Nominations & Corporate Governance (“NCG”) Committee of the Board in the
exercise of its fiduciary duties, such approval not to be unreasonably withheld,
delayed or conditioned, provided that such approval may be subject to
satisfactory completion of a director questionnaire, standard background check
and confirmation that such substitute satisfies the independence requirements of
NASDAQ. In the event the NCG Committee does not accept such substitute person,
P2 Capital will have the right to recommend additional substitute persons who
meet the requirements of the immediately preceding sentence for consideration by
the NCG Committee. Upon the acceptance of a replacement director nominee by the
NCG Committee, the Board will appoint such person to the Board no later than
five business days after the NCG Committee’s recommendation of such person.
 
2.   P2 Capital agrees that:
 
a.   if, at any time during the Candidate’s term as a director of UTi, it or any
of its affiliates effects a transaction or series of transactions that results
in it and its affiliates collectively beneficially owning less than 5% of the
then outstanding ordinary shares, no par value, of UTi, it will cause the
Candidate to offer to resign from the Board;


b.   it and its affiliates will vote all voting securities that they are
entitled to vote at UTi’s 2013 annual meeting of the shareholders (the “2013
Shareholders Meeting”) and UTi’s 2014 annual meeting of the shareholders (the
“2014 Shareholders Meeting” and, together with the 2013 Shareholders Meeting,
the “Shareholders Meetings”) in favor of the election of each of the Board’s
nominees to stand for election at each of the Shareholders Meetings (the “Board
Nominees”) and against any competing nominees and in accordance with the
recommendation of the Board on any shareholder proposal, and will not take any
action intended to solicit, persuade, encourage or otherwise advise, influence
or convince any other shareholder of UTi not to vote in favor of the election of
any of the Board Nominees or not to vote in favor of such Board recommendation
at either of the Shareholders Meetings;


c.   until the close of the 2014 Shareholders Meeting, neither it nor any of its
affiliates will (i) except as contemplated by paragraph 1 above, seek election
of, or seek to place, any person (other than a person approved by the Board) on
the Board or seek the removal of any member of the Board, (ii) initiate, propose
or otherwise solicit shareholders for the approval of any shareholder proposals
with respect to UTi, (iii) request that UTi amend, waive or otherwise modify
this paragraph (including this clause) or disclose a plan or intention
inconsistent with the foregoing or (iv) advise, assist, induce or encourage, or
enter into any discussions, negotiations, agreements (including voting
agreements) or arrangements with, any other person with respect to, or to do,
any of the foregoing; provided that nothing in this paragraph shall prohibit
communications among P2 Capital and its affiliates; and
 
 
 
2

--------------------------------------------------------------------------------

 

 
d.   P2 Capital agrees that it will be responsible for any breach of this
paragraph 2 by any of its affiliates.


3.   For purposes of this letter agreement, the following terms have the
meanings specified below:


“affiliate” has the meaning given to such term in Rule 12b-2 under the Exchange
Act; provided that any fund or other investment vehicle that is managed or
controlled by any person shall be deemed an affiliate of such person.


“beneficially own” has the meaning given to such term in Rule 13d-3 under the
Exchange Act.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“person” means any natural person, corporation, limited liability company,
partnership, trust, joint venture, association, company or other entity.


“Registrable Securities” means ordinary shares of UTi (x) beneficially owned by
P2 Capital and its affiliates prior to the date of this letter agreement and (y)
acquired by P2 Capital and its affiliates by way of a dividend, stock split,
recapitalization, plan of reorganization, merger, sale of assets or otherwise.
P2 Capital will not be deemed to hold any Registrable Securities if it ceases to
have a representative on the Board.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Shelf Registration Statement” means a registration statement on Form S-3 (or
any successor or similar form) or any other appropriate registration statement
that may be available at such time, in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any successor or similar
provision) under the Securities Act covering the Registrable Securities.


“voting securities” means any securities of UTi entitled to vote generally in
the election of directors of UTi or any direct or indirect rights to acquire any
such securities or any securities convertible into or exchangeable for such
securities.


4.   Each party hereto represents that this letter agreement has been duly
authorized and approved by all necessary actions.
 
 
 
3

--------------------------------------------------------------------------------

 

 
5.   This letter agreement shall not be assignable by either party hereto
without the prior written consent of the other party (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto. This letter agreement may not be amended or waived except by an
instrument in writing signed by each of the parties hereto. This letter
agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement. The parties hereto agree that money damages may not be a sufficient
remedy for any breach of this letter agreement and that the parties shall be
entitled to injunctive or other equitable relief to remedy or prevent any breach
or threatened breach. This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, except as to matters
relating to the corporate governance of UTi, in which event such matters shall
be governed by, and construed in accordance with, the laws of the British Virgin
Islands.


[Signature Page Follows]
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to UTi an executed counterpart
hereof.



  Very truly yours,                       UTI WORLDWIDE INC.,          
 
   by:
/s/ Lance E. D’Amico       Name: Lance E. D’Amico       Title: Senior Vice
President and Chief Legal Officer          






Accepted and agreed as of the date first
above written:
      P2 CAPITAL PARTNERS, LLC,        
   by:
/s/ Joshua D. Paulson     Name: Joshua D. Paulson     Title: Partner        
